Citation Nr: 0418282	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from July 1968 to 
May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied the veteran's claim of 
entitlement to service connection for residuals of a left eye 
injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the or by the United 
States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

Although the RO provided notice of the VCAA in a May 2002 
letter to the veteran, the development letter was not 
consistent with the notice requirements of the VCAA as 
clarified by Quartuccio, supra.  

Secondly, it is the veteran's principle allegation that he 
sustained an injury to his left eye in service in 1970 by 
being hit by a rifle butt.  He also alleges that he had an 
eye examination in May 1969 and the report of that 
examination provides evidence supportive of his claim.  

In support of his claim, the veteran has presented evidence 
supporting the proposition that he had combat related service 
in the form of certificates showing the award of the Air 
Medal, a Silver Star, and a Bronze Star with a "V" device.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Administrator shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C. § 1154(b) (2003).  

Thus, if the veteran can establish that he is a combat 
veteran, his allegations of combat-related injury during 
service do not require further corroboration to be deemed 
evidence of an in-service injury.  Consequently, it is 
incumbent upon VA to determine the authenticity of the 
veteran's combat-related awards in order to determine whether 
he was a combat veteran.  If that can be established, then 
the veteran's allegations of having sustained an inservice 
left eye injury from a rifle butt can be accepted.  It is 
noted that the veteran has made similar allegations regarding 
his participation in combat before in the context of other 
claims of service connection, but these allegations have been 
discounted without further inquiry.  It is important, 
however, that an attempt be made to verify the veteran's 
allegations, and that such efforts be documented for the 
record.  

With respect to the veteran's allegations of inservice 
treatment in May 1969 for a left eye disorder, it is noted 
that appropriate efforts were made to obtain evidence of that 
treatment from the Department of the Air Force, without 
success.  The veteran's representative has properly pointed 
out, however, that further efforts should be made to obtain 
such records from the National Personnel Records Center 
(NPRC), the repository of such records.  It is incumbent upon 
VA to assist the veteran in obtaining treatment records and 
medical evidence, the possible location of which has been 
specifically identified by the veteran in order to fully 
determine the etiology of the disability at issue.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

Finally, under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining 
a medical examination and medical opinion is necessary if 
there is competent medical evidence of a current disability 
and evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Consequently, if, but only if, a left 
eye injury in service can be established either by direct 
evidence or by presumption through 38 U.S.C.A. § 1154(b), it 
would then be incumbent upon VA to provide a VA medical 
examination to determine whether the veteran has a current 
left eye disorder that can be related to service, or at least 
that cannot be satisfactorily disassociated from the in-
service injury.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, codified at 
38 U.S.C.A. § 5103, and any other 
applicable legal precedent.  

The veteran should then be specifically 
provided with written notice of the VCAA, 
as it pertains to his claim.  Such notice 
should specifically apprise the veteran 
of the evidence and information necessary 
to substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

The letter should specifically identify 
the type of evidence needed to 
substantiate his claim, namely, evidence 
that would support the finding that the 
veteran has a left eye disorder hat is 
related to his period of service.  

The letter should note that the type of 
evidence could include, for example, 
medical evidence, such as an opinion by a 
physician, that is pertinent to the 
question of whether the veteran has the 
listed disorder resulting from a disease 
or injury in service.  

This letter from the RO should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response to this letter.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

3.  After making all necessary inquiries 
of the veteran and obtaining all 
necessary authorizations and releases, 
the VBA AMC should attempt to obtain from 
the National Personnel Records Center 
(NPRC) copies of the veteran's service 
medical records that the veteran claims 
are not in the claims file, specifically, 
the report of an eye examination that 
purportedly took place in service in May 
1969.  All records obtained should be 
associated with the claims file.

4.  The VBA AMC should attempt to verify 
through the appropriate service 
departments whether the veteran was 
awarded the air medal, a silver star, 
and/or a bronze star with a "v" device, 
or any other combat-related awards.  

Documentation and information received as 
a result of the requested verification 
should be associated with the claims 
file.  

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000).

6.  If, but only if, the occurrence of a 
left eye injury in service can be 
established either by direct evidence or 
by presumption through 38 U.S.C.A. 
§ 1154(b) (i.e., establish that the 
appellant was a veteran of combat), the 
VBA AMC must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an ophthalmologist or appropriate 
available medical specialist including on 
fee basis if necessary, to determine the 
relationship, if any, between any current 
left eye disorder, if found, and active 
service.  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
annotate the examination report that 
the claims file was in fact made 
available for review in conjunction 
with the examination.  

Any further indicated special tests 
and studies should be conducted.
The examiner must address the 
following medical questions:
(a)  Does the medical evidence of 
record, including the results from the 
current VA examination, support the 
diagnosis of a left eye disorder(s)?
(b)  Is it at least as likely as not 
that any left eye disorder(s) found on 
examination is/are related to service 
eon any basis, or if preexisting 
service, was/were aggravated by active 
service?  
If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for residuals of a 
left eye injury.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


